Citation Nr: 0943300	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-25 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for an eye disability. 

2.  Entitlement to service connection for lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Montgomery, Alabama.  

The Veteran testified at a Travel Board hearing held at the 
RO during August 2009 before the undersigned Acting Veterans 
Law Judge.

During the course of this appeal, by a June 2008 rating 
decision, the RO denied entitlement to service connection for 
a left ankle disability.  The Veteran did not appeal that 
decision.  Accordingly, it is not in appellate status, and 
will be discussed no further herein.  

The issue of entitlement to service connection for lumbar 
strain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence indicates that the Veteran does 
not currently have a service connectable eye disability. 




CONCLUSION OF LAW

An eye disability was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to service connection for lumbar strain, 
and for an eye disability.

In the interest of clarity, certain preliminary matters will 
be addressed.  The issue on appeal will then be analyzed and 
a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board 
concludes that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated July 19, 
2006.  That letter included a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining medical records, 
employment records, or records from other Federal Agencies.  
With respect to private treatment records, the letters 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.

The letter further emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis supplied as in the 
original]
 
The July 2006 VCAA letter also instructed the Veteran to send 
any evidence in his possession that pertains to his claim.  
This complies with the "give us everything you've got" 
provision contained in 38 C.F.R. § 3.159(b) in that the RO 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

There has been a significant Court decision concerning the 
VCAA.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced July 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the Veteran's current claims for 
service connection, he received complete VCAA notice in July 
2006, prior to the RO's November 2006 unfavorable decision.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, VA obtained the Veteran's service treatment 
records, and private treatment records relating to treatment 
of his back.     

The Board notes that the Veteran has not been afforded VA 
compensation and pension examinations of his low back and his 
eyes in connection with his claims of service connection.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

However, no such examination for his eyes is necessary.  As 
will be explained in detail below.  The Veteran's service 
treatment records reveal a diagnosis of myopic astigmatism, a 
congenital condition for which he has worn corrective glasses 
since childhood.  He has presented no evidence of a current 
service connectable eye disability.  As discussed in the 
remand that follows below, the Board is ordering an 
examination of the Veteran's lumbar spine.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He is 
represented by The American Legion.  As noted in the 
Introduction, he did testify at a Travel Board hearing during 
August 2009.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

Entitlement to service connection for an eye condition.

Relevant law and regulations

Service connection-in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

At the August 2009 hearing, the Veteran contended that he has 
a current eye disability, i.e. his eyes are changing color 
and he has deteriorated vision, possibly due to having been 
exposed to laser beams as a land surveyor during service [his 
service record shows that his MOS was that of a geodetic 
specialist].  

Hickson element (1) requires medical evidence of a current 
disability.  In this regard, the Veteran has presented no 
evidence of a current eye disability.  He testified that his 
vision is currently pretty bad, and stated that it was about 
20/400.  He is currently 49 years old, and testified that the 
last eye examination had was in his thirties, several years 
ago.  He testified that he has worn corrective glasses since 
he was 12 years old and that his last glasses were obtained 
from Sears Optical [no date given].   The Veteran was given a 
60 day grace period to see an ophthalmologist and present 
additional evidence of a current eye disability with a nexus 
opinion connecting it to his military service.   He has 
failed to provide such additional medical evidence. 

An examination for visual impairment must be conducted by a 
licensed optometrist or by a licensed ophthalmologist.  See 
38 C.F.R. § 4.75(a) (2009).  Without such medical evidence 
the Veteran's testimony is merely speculative.      

 Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection]. 

The Board notes that by his own testimony, the Veteran has 
not sought treatment for any severe noncorrectable eye 
disability.  As noted above, his last eye examination was 
several years ago when he was in his thirties, and he 
currently wears corrective eyeglasses obtained from Sears 
Optical.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

There being no medical evidence of a current eye disability, 
Hickson element (1) is not met.  The claim must be denied on 
that basis.  

The Board further notes that Hickson element (2) requires 
evidence of in-service incurrence or aggravation of a disease 
or injury.  The Veteran's March 1980 induction physical 
examination showed his corrected vision was 20/20.  The 
Veteran's service treatment records contain an April 1983 eye 
examination which shows a diagnosis of myopic asymmetry with 
corrected vision of 20/20 in each eye.  As noted above, the 
Veteran testified that he has worn corrective glasses since 
he was 12 years old.  In this regard, the RO correctly 
assessed this pre-existing condition as a congenital defect 
which is not service connectable.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2009).      

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2009).  The only possible exception 
is if there is evidence of additional disability due to 
aggravation during service of the congenital disease, but not 
defect, by superimposed disease or injury. VAOPGCPREC 82-90; 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and 
VAOPGCPREC 11-99.  

In the present case, the Veteran's testimony suggests that he 
has a different eye disability, that his eyes are changing 
color, which he believes may be "possibly" due to exposure 
to laser beams as a land surveyor in service.  However, as 
discussed above, the Veteran has presented absolutely no 
medical evidence of a current different eye disability or an 
injury to his eyes in service due to exposure to laser beams.  

The Board has considered the Veteran's statements as to the 
existence of an eye disability and notes that he is certainly 
competent to report symptomatology and when it occurred.  
However, the Board finds that the question of whether a 
current eye disability exists and if so, whether it related 
to service, is a complex medical issue that is beyond the 
realm of a layman's competence.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

The Board adds that the Veteran could have salvaged his claim 
by submitting competent medical evidence within the 60 day 
grace period which included a diagnosis of an eye disability 
different from myopic astigmatism and an opinion relating it 
to his service.  He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].

Hickson elements (1) and (2) are not met.  As a practical 
matter, compliance with Hickson element (3), medical nexus, 
is an impossibility.   The Veteran's claim is therefore 
denied.


ORDER

Entitlement to service connection for an eye disability is 
denied.


REMAND

Entitlement to service connection for lumbar strain.

The Veteran's service treatment records show that in 
September 1981 he was treated for mid-back pain after having 
undergone spinal anesthesia for an elective circumcision in 
March 1981.  In November 1983 he was diagnosed with acute low 
back strain on the left side due to having twisted his body 
while playing basketball.   From March 2, 1997 to March 11, 
1997, the Veteran was treated for lumbosacral strain with 
physical therapy at DCH hospital.  He complained that it was 
due to having played basketball.  From March 3, 2005 to March 
6, 2005, the Veteran was treated for low back pain on the 
left side after having tripped over a toy while carrying his 
son.  Left S2 spasm with lumbar pain was noted.  He was 
diagnosed with acute lumbar sprain.

At the August 2009 hearing, the Veteran testified that he 
continued to experience problems with his back prior to 1997 
and after, but that exercises he was taught to do in service 
had helped.   He said that if he could exercise, and use an 
ice pack and heating pad, he could manage it.  He testified 
that he had been seeing a chiropractor since 2002 at 
Tuscaloosa Chiropractic who had taken an x-ray which 
indicated a tilt in the vertebrae.  The Veteran was provided 
a 60 day grace period after the hearing in order to produce 
the records from his chiropractor.  However, he did not 
produce those records.     

While it appears that the Veteran has only sought treatment 
for occasional flare-ups of lumbar sprain, the Board notes 
that he is competent to testify about the low back symptoms 
he has experienced since service and how he self-treated 
them.    See 38 C.F.R. § 3.159 (a)(2) (2009); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

Inasmuch as there has been a diagnosis of lumbar strain as 
recently as March 2005, the Veteran has testified as to 
occasional self-treatment for low back pain since he was 
discharged from service in May 1984, and he was diagnosed 
with lumbar strain in service, based on McLendon, a remand is 
necessary for an examination to diagnose any current lumbar 
disability and obtain a  nexus opinion addressing the 
relationship between the Veteran's in-service treatment and 
any current low back disability.   

In order to complete the record, the Board also determines 
that the Veteran should be provided an additional opportunity 
to provide his chiropractor's treatment records by providing 
a release so that VA can obtain them for him.     

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  
Specifically ask the Veteran to provide a 
release to obtain records from Tuscaloosa 
Chiropractic.  If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2009).   Any relevant 
materials obtained should be associated 
with the claims file.

2.  Schedule the Veteran for an 
examination with a VA orthopedic 
specialist to determine whether the 
Veteran has a current low back disability 
and, if so, its severity.  The claims 
file must be provided for the examiner to 
review.  Any appropriate diagnostic 
testing should be conducted.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present low back disability is related to 
any disease or injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



__________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


